DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-13, the prior art of record does not teach 
the plurality of pixels are arranged in pixel columns, each of the pixel columns includes pixels, and pixel electrodes of the pixels are arranged in the second direction; the pixel columns are arranged in the first direction sequentially; in a top view of the pixel array substrate, the transfer line is disposed between pixel electrodes of nth pixel column and pixel electrodes of (n+1)th pixel column, and n is an integer which is equal or larger than 1; the pixels comprise a first pixel, a second pixel, and a third pixel arranged in the second direction, and the first pixel, the second pixel, and the third pixel comprise a plurality of portions of the transfer line and each corresponding portion of the transfer line is structurally different from one another.
Kim US 2013/0229400 as previously cited does teach pixel array substrate, comprising: a substrate; a plurality of data lines, disposed on the substrate and arranged in a first direction; a plurality of gate lines, disposed on the substrate and arranged in a second direction, wherein the first direction and the second direction are interlaced with each other; and a plurality of pixels, disposed on the substrate, each of the pixels comprising an active device, a pixel electrode, and a portion of a transfer line, wherein the active device is electrically connected to a corresponding data line of the data lines and a corresponding gate line of the gate lines, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871